             Case 3:19-cv-00316 Document 67 Filed on 02/26/21 in TXSD Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                        GALVESTON DIVISION


       IN THE MATTER OF THE COMPLAINT OF
       DUSTIN FAIRCLOTH AND NIKOLE TACKETT
       AS OWNERS AND JACOB V. BREAUX AS
       OWNDER PRO HAC VICE OF A CERTAIN 2019                                    CASE NO. 3:19-CV-316
       21’ YAMAHA 212X, HULL ID NO. US-
       YAMCO201L819, AND HER ENGIES, TACKLE,
       APPURTENANCES, ETC., FOR EXONERATION                                                   ADMIRALTY
       FROOM AND/OR LIMITATION OF LIABILITY




                                           NOTICE OF DISMISSAL
                                             WITH PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Claimants Elaine White and Rachelle Aston, as next friend of C.B., by and through their

undersigned counsel and pursuant to Federal Rule of Civil Procedure 41(a) (2), file this Notice of

Dismissal with Prejudice. In support thereof, Plaintiff states as follows:

       1. On September 19, 2019, Dustin Faircloth, Nikole Tackett, and Jacob V. Breaux, (hereinafter

           “Plaintiffs-in-Limitation”) filed their Complaint, as owners and/or owner pro hac vice, in an

           action for exoneration fromm, or limitation of, liability pursuant to 46 U.S.C. § 30501, after a

           boating collision involving the vessel that left four people deceased. (Dkt. 1).

       2. On December 12, 2019, the above-referenced claimants filed their Claim in this matter. (Dkt.

           20).

       3. On April 2, 2020 a Notice of Settlement was filed with the Court. (Dkt. 59).


                                                       1
             Case 3:19-cv-00316 Document 67 Filed on 02/26/21 in TXSD Page 2 of 2




       4. On December 8, 2020, the mknor settlement hearing was held and the terms of the minor’s

           settlement were approved by the Court. On December 13, 2020, the Court executed a partial

           judgment regarding the minor’s settlement. (Dkt. 64).

       5. Therefore, Claimants Elaine White and Rachelle Aston, as next friend of C.B., Dismiss their

           claims asserted in this action against Dustin Faircloth, Nikole Tackett, and Jacob V. Breaux.


                                                            Respectfully Submitted,

                                                            _/s/__Jeff Benton________
                                                            Jeff Benton
                                                            The Benton Law Firm PLLC
                                                            1825 Market Center Blvd., Suite 350
                                                            Dallas, Texas 75207
                                                            Phone: (214) 777-7777
                                                            Facsimile: (214) 615-2950
                                                            Jeff@TheBentonLawFirm.com

                                                            ATTORNEY FOR CLAIMANTS ELAINE
                                                            WHITE AND RACHELLE ASTON, AS
                                                            NEXT FRIEND OF C.B.


                                     CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, a true and correct copy of the foregoing document was
served via the Court’s CM/ECF system upon all counsel of record.

                                                            /s/ Jeff Benton
                                                            Jeff Benton




                                                      2
